DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0217701 to Brown.
With regard to claim 1, Brown discloses a system (e.g., s, see  Fig. 1, system 100; see also paragraph 22) comprising: a computer processor (e.g., see Fig. 1, processor 104); an electronic communication network (e.g. see Fig. 1, 100; see also paragraph 25), the computer processor being in electronic communication with an external server (e.g., see at least paragraph 37, server 206) via the electronic communication network; and a computer memory (e.g., see at least Fig. 1, memory 106) in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed, cause the computer processor to: receive, with a first service, a request from the external server, the request including a user identifier (e.g., see Fig. 1, user 128) corresponding to a user, an assessment item identifier (e.g., Fig. 3, element 304; see also paragraph 42) corresponding to an assessment item of a digital assessment, and request data associated with a machine learning model (e.g., see at least paragraphs 8, 18, 19, and 34); and execute, with a second service, the machine learning model to process feature data to determine a correct first attempt probability (e.g., see at least paragraph 19) for the user for the assessment item, the feature data comprising: a plurality of user correct first attempt rates corresponding to a first plurality of grades of a first plurality of responses previously submitted by the user (e.g., see at least paragraph 19); and a plurality of global correct first attempt rates corresponding to a second plurality of grades of a second plurality of responses previously submitted by a plurality of users (e.g., see at least paragraph 19); 
[claim 2] wherein the computer-readable instructions, when executed, cause the computer processor to: calculate the plurality of user correct first attempt rates based on at least one of: a first average grade corresponding to first responses submitted by the user to a first group of assessment items corresponding to a first hierarchical content level that includes the assessment item; or a second average grade corresponding to a predefined number of second responses most recently submitted by the user (e.g., see at least paragraphs 18-19); 
[claim 3] wherein the computer-readable instructions, when executed, cause the computer processor to: calculate the plurality of global correct first attempt rates based on at least one of: a third average grade corresponding to third responses submitted by the plurality of users to the first group of assessment items; a fourth average grade corresponding to fourth responses submitted by the plurality of users to a second group of assessment items corresponding to a second hierarchical content level that includes the assessment item; or a fifth average grade corresponding to fifth responses submitted by the plurality of users to the assessment item (e.g., see at least paragraphs 18-19); 
[claim 4] wherein the plurality of user correct first attempt rates is calculated based on each of the first average grade and the second average grade (e.g., see at least paragraphs 18-19); 
[claim 6] wherein the first responses and the second responses correspond to first attempts by the user, and wherein the third responses, fourth responses, and fifth responses correspond to first attempts by the plurality of users (e.g., see at least paragraphs 18-19); 
[claim 7] wherein the computer-readable instructions, when executed, cause the computer processor to: determine, with a prediction evaluator, that the correct first attempt probability exceeds a predetermined threshold (e.g., see at least paragraphs 57 and 101); and
[claim 8] wherein the computer-readable instructions, when executed, cause the computer processor to: upon determining that the correct first attempt probability exceeds the predetermined threshold, send, with the first service, a recommendation to the external server indicating that credit for the assessment item should be automatically given to the user without requiring the user to submit a response to the assessment item (e.g., see at least paragraph 53).
With regard to claim 9, Brown anticipates the system based on the same analysis as set forth above for claim 1, which is similar in claim scope.  Likewise, dependent claims 10-12 and 14 are anticipated by Brown for the same reasons set forth above for corresponding dependent claims 2-4 and 6-8. 
With regard to claim 15, Brown anticipates a method based on the same analysis as set forth above for claim 1, which is similar in claim scope.  Likewise, dependent claims 16-20 are anticipated by Brown for the same reasons set forth above for corresponding dependent claims 2-4 and 6-8.

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, includes: 
U.S. Patent Application Publication No. 2018/0357915 to Harlow for disclosing a system/method for customizing learning interactions
U.S. Patent Application Publication No. 2017/0323211 to Bencke for disclosing an automated accuracy assessment in tasking system
U.S. Patent Application Publication No. 2003/0129574 to Ferriol for disclosing a system for maximizing effectiveness and efficiency of learning. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167. The examiner can normally be reached Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached at 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James S. McClellan/            Primary Examiner, Art Unit 3715